Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered.  Claims 1-2 are currently pending examination, claims 3-4 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Plesingerova et al (“HYDROXYAPATITE COATINGS DEPOSITED FROM ALCOHOL SUSPENSIONS BY ELECTROPHORETIC DEPOSITION ON TITANIUM SUBSTRATE” Ceramics − Silikáty 51 (1) 15-23 (2007) 15; hereafter Plesingerova) in view of Aoki et al (US 2010/0243429; hereafter Aoki), Ichitsuka et al (US 4,957,674; hereafter Ichitsuka), and Girard (US 3,676,314; hereafter Girard).  
Claim 1: Plesingerova teaches a method of fixing hydroxyapatite to a titanium-based metal substrate (See, for example, abstract) which comprises:
a step of adhering hydroxyapatite powder to entire surface or a part of the surface of the titanium-based metal substrate at a ratio of ~26, 33, 37, and 42 mg/cm2 (see, for example, pg 20 and Fig 6a),
 and a step of retaining the titanium-based metal substrate, to which the hydroxyapatite powder has been adhered, at a sintering temperature of 800-1000oC to promote coat hardening / adhesion / sinter the hydroxyapatite powder thereon (See, for example, Conclusion)
Plesingerova further teaches that anchoring of the HA coating to the Titanium substrate can be improved by roughening the substrate prior to deposition (See, for example, pg 22), but it is silent as to an appropriate roughness.  Aoki teaches a method of manufacturing hydroxyapatite coated metallic based, further titanium based, implants (See, for example, abstract, [0007], [0015], [0021], [0026-27], [0044]).  Aoki further teaches wherein roughening ensures firmly bound HA, and further wherein the desired implant substrate surface roughness Ra of 3.5, 3.0, or 2.0 (see, for example, Table 2 (synthesized fluoroapatite), [0045-0046], [0007], [0014-0015], [0021], [0032]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated roughening the titanium-based metal substrate to an Ra of one of  3.5, 3.0, or 2.0 prior to HA coating, as such a surface roughness achieves the predictable result of enhanced substrate – HA coating bonding, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Plesingerova has taught sintering at temperatures of 800-1050oC to promote coat hardening / adhesion / sinter the hydroxyapatite powder thereon (See, for example, Introduction and Conclusion), but is silent as to the particular atmosphere and duration, thus it does not explicitly teach one of the claimed atmospheres /durations.  Ichitsuka teaches a method of manufacturing and sintering calcium phosphate materials, particularly hydroxyapatite for implant applications (See, for example, abstract, col 2 lines 27-35, col 3 lines 62-65).  Ichitsuka further teaches wherein the strength of the material can predictably be influenced / controlled and enhanced by sintering (See, for example, col 2 lines 20-24, col 3 lines 48-65).  Ichitsuka further teaches wherein the duration and atmosphere influence the sintering and wherein a duration of 0.5 to 5 hrs in argon or nitrogen gas atmosphere predictably enhance the strength (col 2 lines 20-24, col 3 lines 20-30).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated performing the sintering in argon /nitrogen atmosphere for about  0.5 to 5 hrs in argon or nitrogen gas as such conditions would predictably enhance strength and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference. Although 0.5 to 5 hrs is not explicitly 5 to 11 hrs, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a duration of sintering within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).  
Plesingerova has taught adhering of a uniform thickness of the hydroxyapatite powder to titanium-based metal substrate by electrophoretic deposition (See, for example, pg 20-22, smooth and homogenous), but is silent as to the specifics of the EPD process so it does not explicitly teach one of the newly amended adhering steps.  Girard is directed to a method of coating metallic articles via EPD (See, for example, abstract).  Girard further teaches wherein electrophoretic deposition application of a coating powder predictably occurs by storing the powder in an opened container (bath), followed by contacting (inserting /immersing) the metal substrate with the powder in the container, followed by pulling the titanium metal substrate up to form a powder layer on the metal substrate ;  or burying (immersing / inserting) the metal substrate in the powder in a containing (bath) followed by pulling the metal substrate up, followed by removing the excessively adhered powder to form a powder layer on the substrate (see, for example, Fig 1, col 1 line 72-col 2 line 7, col 3 lines 60-64, and examples).  As both Plesingerova and Girard are directed to EPD on metallic substrates it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the particular fundamental details of EPD such as wherein application of the coating powder occurs by storing the powder in an opened container (bath), followed by contacting (inserting /immersing) the metal substrate with the powder in the container, followed by pulling the titanium metal substrate up to form a powder layer on the metal substrate; or burying (immersing / inserting) the metal substrate in the powder in a containing (bath) followed by pulling the metal substrate up, followed by removing the excessively adhered powder to form a powder layer on the substrate into the method of Plesingerova since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference and as such steps are conventional in the art and would achieve predictable results of applying an EPD layer with an apparatus and setup for EPD.  Further still such an incorporation would provide for improved sample uniformity as surface residues are removed.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Plesingerova in view of Aoki, Ichitsuka, and Girard as applied to claim 1 above, and further in view of Sikora et al (US 2018/0193034; hereafter Sikora).
Claim 2: Plesingerova in view of Aoki, Ichitsuka, and Girard teach the method of claim 1 above, wherein Plesingerova further teaches wherein the application for the disclosure is directed to HA coatings on titanium implants  to improve bio-integration (See, for example, pg 15).  But Plesingerova is silent as to how to initially shape such a metallic based implant thus it does not explicitly teach it as a substrate having been formed by metal injection molding  process. Skora teaches a method of forming metallic implant materials, further those subsequently coated with HA (See, for example, abstract, [0004], [0103]).  Skora further teaches wherein metal injection molding is a conventional forming process in the implant art that provides for tailoring of desired geometry and porosity, as well as being able to achieve 100% density (See, for example, [0100], [0102]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed the titanium substrate via metal injection molding as it is a conventional forming process in the art which provides predictable means to produce tailorably shaped titanium metal based implant substrates with controllable porosity and 100% theoretical Ti density capability.   

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-cited Ichitsuka, as discussed in the rejection above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712